Supreme Court of Texas
                            ══════════
                             No. 20-0700
                            ══════════

                     City of Fort Worth, Texas,
                              Petitioner,

                                   v.

                  Abdul Pridgen and Vance Keyes,
                             Respondents

   ═══════════════════════════════════════
              On Petition for Review from the
       Court of Appeals for the Fifth District of Texas
   ═══════════════════════════════════════

      JUSTICE BOYD, dissenting.

      Perhaps the Whistleblower Act should limit qualifying reports to
exclude reports like those made here. But it doesn’t. And because I don’t
believe this Court has authority to amend the statute to impose such
limitations, I generally agree with the court of appeals. __ S.W.3d __,
2020 WL 3286753 (Tex. App.—Dallas June 18, 2020).
      As this Court acknowledges, the Whistleblower Act does not limit
its protection to those who “report” information that is “novel” or
“previously unknown” to the law-enforcement officials who receive the
report. Ante at ___. Nor does it exclude reports made pursuant to the
claimant’s “job duties.” Ante at ___. Instead, it only requires that the
claimant report conduct that the claimant reasonably believes
constitutes a violation of law. Wichita County v. Hart, 917 S.W.2d 779,
784 (Tex. 1996). So, as the Court explains, the claimant must provide
“facts” and “information” about another person’s conduct, not merely
opinions, conclusions, or recommendations. Ante at ___. But here, the
claimants submitted some evidence that they reported facts and
information (in addition to opinions, conclusions, and recommendations)
regarding conduct they reasonably believed constituted legal violations.
      The Court says the claimants’ reports were insufficient because
they were not “geared toward exposing” information, did not “supply . . .
new information” the police chief did not already have, and were based
on sources to which the chief also had access. Ante at ___, ___. Yet the
Court acknowledges the Act does not require that the information be
“novel” or “previously unknown.” Ante at ___.
      The Court says the reports were insufficient because they were
not “geared toward . . . corroborating” facts “that were unverified or
subject to dispute,” ante at ___, ___, suggesting that the information
must confirm or support some previously reported information that is
doubtful or conflicts with other reported information. But the Act does
not impose that requirement either.
      The Court says the reports were not “geared toward . . . providing
information pertinent to identifying or investigating governmental
illegality,” ante at ___, but that is exactly what the reports did. After
reviewing the videos and affidavits, the claimants submitted reports
describing the events and concluding that the officer had committed an
assault, made a false arrest, used excessive force, committed official




                                   2
oppression, and then committed perjury by lying about the events. To
me, that seems pretty pertinent to investigating governmental illegality.
      The Court says the claimants’ communications consisted “largely”
of recommendations and conclusions, ante at ___, but the Court concedes
that the reports also included factual information regarding conduct the
claimants reasonably believed constituted violations of law, see ante at
___. Based on the Act’s language, I’m compelled to conclude that the
claimants submitted some evidence that they made a “report” as the Act
requires.
      Based on the current record, my best guess is the claimants would
lose this case at trial because the City disciplined them for leaking
information, not for making their reports. But even on that separate
causation issue, I agree with the court of appeals that the claimants
submitted enough evidence to avoid summary judgment. See 2020 WL
3286753, at *8–9. I therefore respectfully dissent.




                                        Jeffrey S. Boyd
                                        Justice

OPINION DELIVERED: May 27, 2022




                                    3